DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B (Figures 20-26) in the reply filed on 05/10/22 is acknowledged.

Specification
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the insertion flange extends laterally from the inner perimeter portion of the mating flange to overlap the end portion of the HVAC duct, yet claim 10 (from which claim 13 depends) recites the inner perimeter portion is defined at the HVAC duct, therefore making it unclear as to what structure (in the figures) the inner perimeter portion refers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 13-15 and 19 of U.S. Patent No. 10,539,337. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 1-18 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole (US 2002/0140231) in view of Hermanson (US 7,163,030).
As to claim 1 and with respect to the following annotated figure, Poole discloses a flanged ring connector (60, FIG, 6A) to join adjacent ducts in an HVAC system, the flanged ring connector comprising: a. a mating flange (61) defining a mating face, said mating flange also defining an outer perimeter portion and an inner perimeter portion; b. an insertion flange extending laterally from the inner perimeter portion of the mating flange, the insertion flange having a length sufficient to allow fixed attachment to the interior of an HVAC duct; c. a seat extending along the outer perimeter portion of the mating flange, the seat defining an interior cavity; and d. a reinforcing member (66) disposed within the interior of the formed seat.
Poole fails to teach that the reinforcing member disposed is necessarily securely captured within the interior of the seat, wherein the seat closely surrounds the reinforcing member.
Nevertheless, Hermanson teaches alternative configurations for flanged ring connectors for ducts as shown in Figs. 32, 35, 42 and 45.  The reinforcing sections can take a nearly closed shape (Figs. 35 and 45), like in Poole, or a closed shape (Figs. 32 and 42).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roll (62) in Poole to be closed, as taught by Hermanson, in order to provide an alternative configuration for the reinforcing section of the flanged connectors in Poole that would more securely retain the wire reinforcement (66).



    PNG
    media_image1.png
    237
    774
    media_image1.png
    Greyscale


As to claim 2, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the seat projects from the mating flange in the direction that the insertion flange extends from the mating flange.  Refer to the annotated figure above.

As to claim 3, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the seat is of a cross-sectional shape, selected from the group consisting of square, polygonal, oblong, rectangular, circular, partially circular, quarter-circular, semi-circular, elliptical, oval, triangular, frusto triangular, and V-shaped; and the cross-sectional shape of the reinforcing member corresponds to the cross-sectional shape of the seat. Refer to the annotated figure above.

As to claim 4, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the mating flange, insertion flange, and seat collectively form a singular structure comprising the flanged ring connector.  Refer to the annotated figure above.

As to claim 5, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the duct(s) of the HVAC system are selected from a cross-sectional shape including round (100), oval (200), square, rectangular, triangular, or rectilinear.

As to claim 6, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the seat is formed from the outer perimeter portion of the mating flange.  Refer to the annotated figure above.

As to claim 7, Poole/Hermanson discloses the flanged ring connector according to Claim 6, wherein the seat defining the outer perimeter of the mating flange.  Refer to the annotated figure above.

As to claim 8, Poole/Hermanson discloses the flanged ring connector according to Claim 1, wherein the seat completely surrounds the reinforcing member.  Refer to Figs. 32 and 42 in Hermanson.

As to claim 9, Poole discloses the flanged ring connector according to Claim 1, wherein the seat is formed by one of more of roll forming, spin forming, bending, pressing, and stamping.
	Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 10 and with respect to the following annotated figure, Poole discloses a flanged ring connector to join adjacent ends of HVAC ducts, the flanged ring connector comprising: a. a mating flange connectable to the end of an HVAC duct, the mating flange defining a mating face for face-to-face attachment to the mating flange of an adjacent HVAC duct, the mating flange defining an inner perimeter portion at the HVAC duct and an outer perimeter portion extending outwardly from the inner perimeter portion; b. a seat extending along the outer perimeter portion of the mating flange, the seat defining an interior cavity; and c. a reinforcing member disposed within the interior of the seat.

    PNG
    media_image1.png
    237
    774
    media_image1.png
    Greyscale

Poole fails to teach that the reinforcing member disposed is necessarily securely captured within the interior of the seat.
Nevertheless, Hermanson teaches different configurations for flanged ring connectors for ducts as shown in Figs. 29 and 32.  Nevertheless, Hermanson teaches alternative configurations for flanged ring connectors for ducts as shown in Figs. 32, 35, 42 and 45.  The reinforcing sections can take a nearly closed shape (Figs. 35 and 45), like in Poole, or a closed shape (Figs. 32 and 42).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the roll (62) in Poole to be closed, as taught by Hermanson, in order to provide an alternative configuration for the reinforcing section of the flanged connectors in Poole that would more securely retain the wire reinforcement (66).

As to claim 11, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the seat projects from the mating flange in a direction away from the mating flange of an adjacent HVAC duct.  Refer to the annotated figure above.

As to claim 12, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the seat is of a cross-sectional shape, selected from the group consisting of square, polygonal, oblong, rectangular, circular, partially circular, quarter-circular, semi-circular, elliptical, oval, triangular, frusto triangular, and V-shaped; and the cross-sectional shape of the reinforcing member corresponds to the cross-sectional shape of the seat.    Refer to the annotated figure above.

As to claim 13, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the mating flange further comprising an insertion flange extending laterally from the inner perimeter portion of the mating flange to overlap the end portion of the HVAC duct; and wherein the mating flange, insertion flange, and seat collectively form a singular structure comprising the flanged ring connector.  Refer to the annotated figure above.

As to claim 14, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the duct(s) of the HVAC system are selected from a cross-sectional shape including round (100), oval (200), square, rectangular, triangular, or rectilinear.

As to claim 15, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the seat is formed from the outer perimeter portion of the mating flange.  Refer to the annotated figure above.

As to claim 16, Poole/Hermanson discloses the flanged ring connector according to Claim 15, wherein the seat defining the outer perimeter of the mating flange.  Refer to the annotated figure above.

As to claim 17, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the seat completely surrounds the reinforcing member.  Refer to Figs. 32 and 42 in Hermanson.

As to claim 18, Poole/Hermanson discloses the flanged ring connector according to Claim 10, wherein the seat is formed by one of more of roll forming, spin forming, bending, pressing, and stamping.
Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
		
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679